DETAILED ACTION
Claims 1-9, 14-22, 24-30, 44-52, and 55-60 have been canceled. Claims 10-13, 23, 31-43, and 53-54 have been examined. Claims 10, 31-32, 37, 39, and 40 are rejected.  Claims 11-13, 23, 33-36, 38, 41-43, and 53-54 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 31-32, 37, and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0174406 A1 to Hwang et al. (hereinafter “Hwang”).

As per claim 10, Hwang a method for configuring a frequency priority (Hwang [0062]: the first base station 120 may set priority for a frequency band value in a cell (re)selection operation through the system information (SI) (e.g., SIB1) to the UE 110), comprising: receiving, by a terminal device, information of a frequency priority transmitted by a base station (Hwang [0062]: the first base station 120 may set priority for a frequency band value in a cell (re)selection operation through the system information (SI) (e.g., SIB1) to the UE 110), wherein the information of the frequency priority is determined according to information of a network slice registered by the terminal device (Hwang [0080] At the UE, it is possible to determine slice information for transmission and reception traffic supported by the UE (that is, identify, at the UE, the list of supported slices). [0081] Also, the UE may select a frequency band for a cell search. At this time, depending on embodiments, the priority of a frequency band to be selected and searched for according to a slice supported by the UE may be varied) and a state that the terminal device is about to enter from a connected state (Hwang [0217] Similarly, referring to FIG. 8, at step 810, the UE may determine a service type to be used for cell (re)selection. Then, at step 820, the UE may perform the cell (re)selection based on the selected service. At this time, the cell (re)selection may be performed according to a measurement rule, a prioritized frequency range, selection criteria, a frequency range to be measured, and the number of cells to be measured. [0218] According to an embodiment of the present invention, the UE may select a specific service/slice as a reference slice for performing the cell selection operation (i.e., there is a single selection and idle state transition per UE). [0254] In another method, when the UE 120 performs an RRC state transition to an inactive state or an idle state, it is possible to inform the prioritized frequency band via the RRC signaling, based on a service (e.g., RAN slice, numerology, TTI) required by the UE 120), wherein the information of the frequency priority indicates information of an order of frequencies at which the terminal device is able to reside and which are sorted according to a priority (Hwang [0120] At step 520, the UE may select a frequency (a carrier frequency, a radio frequency (RF) band, etc.) for a cell search. According to an embodiment, the frequency for the cell search may be an arbitrary frequency or a high-priority frequency set by the network. According to an embodiment, the UE may identify a high -priority frequency, based on the priorities of the frequencies), and the state that the terminal device is about to enter from the connected state comprises an idle state or an inactive state (Hwang [0068]: the UE 110 may be changed from the RRC connected state to the RRC idle state. [0254]: the UE 120 performs an RRC state transition to an inactive state or an idle state); and selecting, by the terminal device, a frequency to reside at according to the information of the frequency priority when re-entering the connected state from the idle state or the inactive state (Hwang [0046]: [0046] A terminal should establish a wireless connection with a base station in order to transmit and receive information. [0153] Meanwhile, the reason that the UE requests a connection to the base station may be identified as, for example, a network initial attach request in an upper layer (NAS) of the control plane, or a service request for actual information transmission and reception. [0154] At step 620, the UE may select a frequency (a carrier frequency, an RF band, etc.) for a cell search. According to an embodiment, the frequency for the cell search may be an arbitrary frequency or a high-priority frequency set by the network. According to an embodiment, the UE may identify a high -priority frequency, based on the priorities of the frequencies.).
As per claim 31, Hwang discloses a base station (Hwang, Fig. 11 discloses a base station), comprising: a transceiver (Hwang, Fig. 11 discloses a base station with a transceiver), used for transmitting a first request message to a core network device (Hwang, Fig. 10 discloses a base station transmitting a request to a core network), wherein the first request message is used for requesting information of a network slice registered by a terminal device (Hwang, Fig. 10 discloses a base station transmitting a request to a core network for a service network slice for a UE), and a frequency corresponding to the network slice registered by the terminal device is a frequency at which the terminal device preferentially resides (Hwang [0253]: At step 1085, the core network 130 may change the service to redirection in order for the reselected base station 120 to support all services to the UE 110 (e.g., via an additional service network slice request message). Also, at step 1090, the base station 120 may be adjusted to support the services for the UE. [0254]: it is possible to inform the prioritized frequency band via the RRC signaling, based on a service (e.g., RAN slice, numerology, TTI) required by the UE 120); and used for receiving a response message transmitted by the core network device for the first request message (Hwang, Fig. 10, response 1085), wherein the response message comprises the information of the network slice registered by the terminal device (Hwang [0253]: At step 1085, the core network 130 may change the service to redirection in order for the reselected base station 120 to support all services to the UE 110 (e.g., via an additional service network slice request message). Also, at step 1090, the base station 120 may be adjusted to support the services for the UE); and processor (Hwang, Fig. 11, controller 1120), used for configuring information of a frequency priority for the terminal device according to the response message (Hwang [0253]: At step 1085, the core network 130 may change the service to redirection in order for the reselected base station 120 to support all services to the UE 110 (e.g., via an additional service network slice request message). Also, at step 1090, the base station 120 may be adjusted to support the services for the UE. [0254]: it is possible to inform the prioritized frequency band via the RRC signaling, based on a service (e.g., RAN slice, numerology, TTI) required by the UE 120), wherein the information of the frequency priority indicates information of an order of frequencies at which the terminal device is able to reside and which are sorted according to a priority (Hwang [0120] At step 520, the UE may select a frequency (a carrier frequency, a radio frequency (RF) band, etc.) for a cell search. According to an embodiment, the frequency for the cell search may be an arbitrary frequency or a high-priority frequency set by the network. According to an embodiment, the UE may identify a high -priority frequency, based on the priorities of the frequencies), wherein the transceiver is further used for transmitting the configured information of the frequency priority to the terminal device (Hwang, Fig. 11, 1095 discloses transmitting the configuration information to a UE. Hwang [0062]: the first base station 120 may set priority for a frequency band value in a cell (re)selection operation through the system information (SI) (e.g., SIB1) to the UE 110).
As per claim 32, Hwang discloses the base station according to claim 31, wherein before the transceiver transmits the request message to the core network device, the processor is further used for determining that the terminal device is about to enter an idle state or an inactive state from a connected state (Hwang [0255] For such prioritized frequency bands, the UE 110 may use the existing LTE method, as a method for triggering cell reselection, based on the received signal quality such as RSRP or RSRQ. The existing cell selection method of LTE may be advantageous in that a minimum change is required. However, this may cause a delay of redirection for each service in the core network (e.g., network slice controller, network repository function (NRF), etc.). Also, when the UE 110 performs the RRC state transition to the inactive state or the idle state, the method in which the base station informs, via RRC signaling, the UE about the prioritized frequency band mapped to a service (e.g., RAN slice, numerology, TTI) necessary for the UE 110 may have a possibility that information set at the time of entering the inactive or idle state may be changed to another environment at the time of reselection.).
As per claim 37, Hwang discloses the base station according to claim 31, wherein the transceiver is further used for transmitting the configured information of the frequency priority to the terminal device through a radio resource control (RRC) signaling (Hwang [0255]: the base station informs, via RRC signaling, the UE about the prioritized frequency band mapped to a service (e.g., RAN slice, numerology, TTI) necessary for the UE 110 may have a possibility that information set at the time of entering the inactive or idle state may be changed to another environment at the time of reselection).
As per claim 40, Hwang discloses a terminal device (Hwang Fig. 12, discloses a terminal), comprising: a transceiver (Hwang Fig. 12, discloses a terminal with a transciever), used for receiving information of a frequency priority transmitted by a base station (Hwang [0062]: the first base station 120 may set priority for a frequency band value in a cell (re)selection operation through the system information (SI) (e.g., SIB1) to the UE 110), wherein the information of the frequency priority is determined according to information of a network slice registered by the terminal device (Hwang [0080] At the UE, it is possible to determine slice information for transmission and reception traffic supported by the UE (that is, identify, at the UE, the list of supported slices). [0081] Also, the UE may select a frequency band for a cell search. At this time, depending on embodiments, the priority of a frequency band to be selected and searched for according to a slice supported by the UE may be varied) and a state that the terminal device is about to enter from a connected state (Hwang [0217] Similarly, referring to FIG. 8, at step 810, the UE may determine a service type to be used for cell (re)selection. Then, at step 820, the UE may perform the cell (re)selection based on the selected service. At this time, the cell (re)selection may be performed according to a measurement rule, a prioritized frequency range, selection criteria, a frequency range to be measured, and the number of cells to be measured. [0218] According to an embodiment of the present invention, the UE may select a specific service/slice as a reference slice for performing the cell selection operation (i.e., there is a single selection and idle state transition per UE). [0254] In another method, when the UE 120 performs an RRC state transition to an inactive state or an idle state, it is possible to inform the prioritized frequency band via the RRC signaling, based on a service (e.g., RAN slice, numerology, TTI) required by the UE 120), wherein the information of the frequency priority indicates information of an order of frequencies at which the terminal device is able to reside and which are sorted according to a priority (Hwang [0120] At step 520, the UE may select a frequency (a carrier frequency, a radio frequency (RF) band, etc.) for a cell search. According to an embodiment, the frequency for the cell search may be an arbitrary frequency or a high-priority frequency set by the network. According to an embodiment, the UE may identify a high -priority frequency, based on the priorities of the frequencies), and the state that the terminal device is about to enter from the connected state comprises an idle state or an inactive state (Hwang [0068]: the UE 110 may be changed from the RRC connected state to the RRC idle state. [0254]: the UE 120 performs an RRC state transition to an inactive state or an idle state); and a processor (Hwang Fig. 12, Controller 1220), used (Hwang [0046]: [0046] A terminal should establish a wireless connection with a base station in order to transmit and receive information. [0153] Meanwhile, the reason that the UE requests a connection to the base station may be identified as, for example, a network initial attach request in an upper layer (NAS) of the control plane, or a service request for actual information transmission and reception. [0154] At step 620, the UE may select a frequency (a carrier frequency, an RF band, etc.) for a cell search. According to an embodiment, the frequency for the cell search may be an arbitrary frequency or a high-priority frequency set by the network. According to an embodiment, the UE may identify a high -priority frequency, based on the priorities of the frequencies.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claims 10, 31-32, 37, and 40 above, and further in view of US 2019/0246282 A1 to Li et al. (hereinafter “Li”).

As per claim 39, Hwang discloses the base station according to claim 31, wherein the core network device is an access and mobility management function (AMF) or an authentication server function (AUSF).
Hwang may not explicitly disclose, but Li, which is in the same field of endeavor, discloses wherein the core network device is an access and mobility management function (AMF) (Li [0077]: A function of an access and mobility management ( AMF) entity 109  or an authentication server function (AUSF) (Li [0075]: An authentication server function ( AUSF) entity). The purpose of Li is to to a communication method and a related apparatus (Li [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with Hwang, as the AMF and AUSF are known part of a network (see [0075, 0077], of Li).

Allowable Subject Matter
Claims 11-13, 23, 33-36, 38, 41-43, and 53-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

NOTE: Examiner respectfully notes the use of the term “if” followed by the claim limitation results in a determination of the limitation being conditional in nature, and therefore is not a necessary element for rejection in view of the prior art of record. Examiner respectfully suggests amending limitations using the term "if" to recite "when", therefore requiring the limitation to be considered. Examiner notes the limitation following the term "if" is conditional and does not necessarily happen, wherein the use of the term “when” requires the limitation to happen and is not a matter of “if” the limitation happens or is performed, but necessarily “when” the limitation happens or is performed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

MOBILITY FOR RADIO DEVICES USING BEAMFORMING AND SELECTION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN

Art Unit 2476



/F.G./            Examiner, Art Unit 2476                                                                                                                                                                                            /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476